DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. 9,257,217) in view of Huber et al. (U.S. 2008/0135956) and Mano et al. (U.S. 9,265,158).
Regarding Claim 1, Yoshikawa et al. discloses a package substrate, comprising: 
a build-up layer comprising (build up layer 217/213, Figure 1): 
a dielectric material (dielectric material 217/213, Figure 1, Column 10, Lines 51-53); and 
a plurality of microspheres in the dielectric material, wherein the plurality of microspheres include a magnetic core that includes a first material that is a first oxidation-resistant material (dielectric material 217/213, Figure 1, Column 11, Lines 28-39), 
a metal layer coupled with the build-up layer, wherein the metal layer comprises copper in direct contact with the build-up layer (metal layer 218/221/212, build-up layer 217/213, Figures 1 and 2, Column 14, Lines 31-36).
However, they do not explicitly disclose wherein the one or more microspheres include a shell to encapsulate the core, wherein the shell includes a second material that is a second oxidation-resistant material, and wherein a portion of the plurality of microspheres protrudes from a surface of the dielectric material, wherein the metal layer is in direct contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material.  
Huber et al. discloses a similar device wherein a build up layer comprising a dielectric material and one or more microspheres including a magnetic core and a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material (Huber et al., build up layer 14, Figure 13, Paragraph 38). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the microsphere to include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material. In Yoshikawa et al. in view of Huber et al. in order to further reduce oxidation (Huber et al., Paragraph 38).
Mano et al. discloses a similar device comprising a metal layer overlying a dielectric layer comprising a plurality of magnetic particles, wherein a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in direct contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material (Mano et al., dielectric 550a-g, particles in 550a-g, metal layer 560c-g comprising layers 552 and 556, Figure 33, Column 25, Lines 48-55, Column 14, Lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in direct contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material in Yoshikawa et al. in view of Huber et al. and Mano et al. in order to prevent peeling between layers (Mano et al., Column 18, Lines 1-11).
Regarding Claim 3, Yoshikawa et al. in view of Huber et al. and Mano et al. further discloses that the first material is iron, cobalt, or nickel (Yoshikawa et al., Column 11, Lines 28-39, Huber et al., Paragraph 38).  
Regarding Claim 5, Yoshikawa et al. in view of Huber et al. and Mano et al. further discloses that the second material is copper, silver, gold, platinum, palladium, titanium, or chromium (Huber et al., Paragraph 38).  
Regarding Claim 17, Yoshikawa et al. discloses a semiconductor package, comprising: 
a build-up layer comprising (build up layer 217/213, Figure 1): 
a dielectric material (dielectric material 217/213, Figure 1, Column 10, Lines 51-53); and 
a plurality of microspheres in the dielectric material, wherein the plurality of microspheres include a magnetic core that includes a first material that is a first oxidation-resistant material (dielectric material 217/213, Figure 1, Column 11, Lines 28-39), 
a metal layer coupled with the build-up layer, wherein the metal layer comprises copper in direct contact with the build-up layer (metal layer 218/221/212, build-up layer 217/213, Figures 1 and 2, Column 14, Lines 31-36); and  
a die coupled with the package substrate (Column 20, Lines 60-65).  
However, they do not explicitly disclose that the one or more microspheres include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material or that a portion of the plurality of microspheres protrudes from a surface of the dielectric material, wherein the metal layer is in direct contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material. 
Huber et al. discloses a similar device wherein a build up layer comprising a dielectric material and one or more microspheres including a magnetic core and a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material (Huber et al., build up layer 14, Figure 13, Paragraph 38). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the microsphere to include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material. In Yoshikawa et al. in view of Huber et al. in order to further reduce oxidation (Huber et al., Paragraph 38).
Mano et al. discloses a similar device comprising a metal layer overlying a dielectric layer comprising a plurality of magnetic particles, wherein a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in direct contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material (Mano et al., dielectric 550a-g, particles in 550a-g, metal layer 560c-g comprising layers 552 and 556, Figure 33, Column 25, Lines 48-55, Column 14, Lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in direct contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material in Yoshikawa et al. in view of Huber et al. and Mano et al. in order to prevent peeling between layers (Mano et al., Column 18, Lines 1-11).
Regarding Claim 18, Yoshikawa et al. in view of Huber at al. and Mano et al. further discloses that the first material is cobalt- tantalum-zirconium, neodymium-iron-carbon, or cobalt-iron-carbon, iron, cobalt, nickel, or a polymer that includes iron (Yoshikawa et al., Column 11, Lines 28-39).  
Regarding Claim 19, Yoshikawa et al. in view of Huber at al. and Mano et al. further discloses that the second material is copper, silver, gold, platinum, palladium, titanium, or chromium (Huber et al., Paragraph 38).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. 9,257,217) in view of Huber et al. (U.S. 2008/0135956) and Mano et al. (U.S. 9,265,158) as applied to claim 1 above, and further in view of Nakamura et al. (U.S. 7,598,578).
Regarding Claim 2, Yoshikawa et al. in view of Huber et al. and Mano et al. discloses the limitations of claim 1 as indicated above and further discloses that a soft cobalt and/or iron-based magnetic material may be used as the first material (Yoshikawa et al., Column 11, Lines 28-38, Huber et al., Paragraph 35). However, they do not explicitly disclose that that the first material is cobalt-tantalum- zirconium, neodymium-iron-carbon, or cobalt-iron-carbon. Nakamura et al. discloses a similar device wherein a magnetic fine particle is formed of a soft magnetic material, said soft magnetic material being Cobalt-Tantalum-Zirconium (Nakamura et al., Column 16, Lines 17-25). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first material of cobalt-tantalum-zirconium in Yoshikawa et al. in view of Huber et al. and Mano et al., further in view of Nakamura et al. in order to select a suitable soft magnetic material for forming the microsphere and because it was known to do so in the art. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. 9,257,217) in view of Huber et al. (U.S. 2008/0135956) and Mano et al. (U.S. 9,265,158) as applied to claim 1 above, and further in view of Koole et al. (U.S. 2017/0306221).
Regarding Claim 4, Yoshikawa et al. in view of Huber et al. and Mano et al. discloses the limitations of claim 1 as indicated above and further discloses that the first material includes an iron (Yoshikawa et al., Column 11, Lines 28-38).  However, they do not explicitly disclose that the first material is a polymer that includes iron, and wherein the polymer is a polyimide, polyester, polyphenol, or poly cyclic-olefin. Koole et al. discloses a similar device wherein microspheres comprising a magnetic core with an oxidation-resistant shell suspended in a dielectric layer (Koole et al., dielectric material 110, microsphere 320, core 21, shell 320, Figure 1c, Paragraphs 159 and 169), said core comprising a first material, the first material is a polymer that includes iron, and wherein the polymer is a polyimide, polyester, polyphenol, or poly cyclic-olefin (Koole et al., Paragraphs 2 and 38). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first material of a polymer that includes iron, and wherein the polymer is a polyimide, polyester, polyphenol, or poly cyclic-olefin in Yoshikawa et al. in view of Huber et al. and Mano et al., further in view of Kool et al. in order to improve device lifetime (Koole et al., Paragraph 23) and to use a suitable magnetic material.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. 9,257,217) in view of Huber et al. (U.S. 2008/0135956) and Mano et al. (U.S. 9,265,158) as applied to claim 1 above, and further in view of Swaminathan (U.S. 7,906,376).
Regarding Claim 6, Yoshikawa et al. in view of Huber et al. and Mano et al. discloses the limitations of claim 1 as indicated above but do not explicitly disclose that the build-up layer further comprises silica filler material.  Swaminathan discloses a similar device wherein a build up layer comprising a dielectric material and one or more microspheres comprising a magnetic core and a functional shell comprises a silica filler material (Swaminathan, build up layer 102, dielectric layer 206, magnetic core 204, shell F1, Figures 1 and 2, Column 3, Lines 1-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further include silica filler in the build-up material in Yoshikawa et al. in view of Huber et al. and Mano et al., further in view of Swaminathan in order to “tune” the thermal cure behaviors of the build up layer (Swaminathan, Column 3, Lines 1-25).

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 17, the Applicant argues that the Haber reference fails to disclose "wherein the metal layer comprises copper in direct contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material" because the Huber reference does not disclose "a portion of the coated magnetic particles of magnetic film 14 as protruding from a surface of a dielectric material of the magnetic film 14".   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Huber reference was not relied upon to disclose the limitation and therefore the arguments are not persuasive.
Regarding Claims 1 and 17, the Applicant argues that the Mano reference fails to disclose "a structure including copper in direct contact with any magnetic particles that protrude from the dielectric layer" because Mano discloses "at most a barrier layer in contact with any magnetic particles that protrude from the dielectric layer".  However, the Mano reference discloses that the barrier layer comprises copper (Mano, barrier layers 552a-d, Figures 36 and 37, Column 27, Lines 45-67).  Therefore the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891